127 Ga. App. 84 (1972)
192 S.E.2d 395
FREE FOR ALL MISSIONARY BAPTIST CHURCH
v.
HIGHTOWER.
47476.
Court of Appeals of Georgia.
Submitted September 6, 1972.
Decided September 20, 1972.
W. M. Mathews, Jr., for appellant.
Leon L. Rice, III, for appellee.
STOLZ, Judge.
The questions raised by this appeal require a consideration of the evidence. Since no transcript of the evidence is contained in the record, the judgment of the trial court must be affirmed. Seaboard Finance Co. v. Short, 121 Ga. App. 195 (173 SE2d 224) and cit.
Judgment affirmed. Bell, C. J., and Evans, J., concur.